Fourth Court of Appeals
                                San Antonio, Texas
                                     March 27, 2019

                                   No. 04-18-00909-CV

                             REFUND ADVISORY CORP.,
                                    Appellant

                                            v.

 Albert URESTI, in his Official Capacity as Bexar County Tax Assessor-Collector, and Bexar
                                          County,
                                         Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI08726
                        Honorable David Peeples, Judge Presiding


                                      ORDER
       Appellant’s second motion for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on April 22, 2019. No further extensions will be granted absent
extenuating circumstances.

                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court